                     Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 1 of 10


            1    THEODORE J. BOUTROUS JR., SBN 132099                 MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                             mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                         CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                              492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                          crichman@gibsondunn.com
                   dswanson@gibsondunn.com                            GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                        1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                        Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                          Telephone: 202.955.8500
                 333 South Grand Avenue                               Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                              ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                                edettmer@gibsondunn.com
                                                                      ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                        elazarus@gibsondunn.com
                 24000092; pro hac vice)                              GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                               555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                          San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100                     Telephone: 415.393.8200
                 Dallas, TX 75201                                     Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                              Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                              UNITED STATES DISTRICT COURT
          16
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                      OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                                Case No. 4:20-cv-05640-YGR-TSH

          20                             Plaintiff, Counter-     APPLE INC.’S NOTICE OF MOTION AND
                                         defendant               MOTION FOR AN ADVERSE
          21                                                     CREDIBILITY FINDING AND
                       v.                                        MEMORANDUM OF POINTS AND
          22                                                     AUTHORITIES IN SUPPORT THEREOF
                 APPLE INC.,
          23
                                         Defendant,
          24                             Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP     _________________________________________________________________________________________________
                           APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 2 of 10


            1                                  NOTICE OF MOTION AND MOTION
            2           TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

            3           PLEASE TAKE NOTICE that on June 15, 2021 at 2:00 p.m., or as soon thereafter as the matter

            4    may be heard by the Court, at the courtroom of the Honorable Yvonne Gonzalez Rogers, Courtroom 1,

            5    4th Floor, United States District Court, 1301 Clay Street, Oakland, California, Defendant Apple Inc.

            6    will and hereby does move the Court to make an adverse credibility finding regarding the testimony of

            7    Lori Wright.

            8           This is based on this Notice of Motion and Motion, the Memorandum of Points and Authorities

            9    that follows, any reply papers that may be filed, and on the arguments of counsel.

          10
                 DATED: May 6, 2021                   By      /s/ Jay P. Srinivasan
          11                                                  GIBSON, DUNN & CRUTCHER LLP
          12                                                  Theodore J. Boutrous Jr.
                                                              Richard J. Doren
          13                                                  Daniel G. Swanson
                                                              Mark A. Perry
          14                                                  Veronica S. Lewis
                                                              Cynthia E. Richman
          15                                                  Jay P. Srinivasan
          16                                                  Ethan D. Dettmer
                                                              Rachel Brass
          17
                                                              Attorneys for Apple Inc.
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP     _________________________________________________________________________________________________
                           APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-cv-05640-YGR
                        Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 3 of 10


            1                                                                    CONTENTS
            2    PRELIMINARY STATEMENT........................................................................................................... 1
            3    BACKGROUND .................................................................................................................................. 1
            4              A.         Epic Belatedly Names Ms. Wright As A Witness ........................................................ 1
            5              B.         This Court Warns The Failure To Timely Produce Ms. Wright’s Documents
                                      Could Result In Sanctions ............................................................................................. 2
            6
                           C.         Despite Ms. Wright’s Deposition Testimony That She Has Relevant
            7                         Documents, Microsoft Did Not Produce Them ............................................................ 3
            8    ARGUMENT ........................................................................................................................................ 4
            9    CONCLUSION ..................................................................................................................................... 7
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                                             ii
                                APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 4 of 10


            1                                       PRELIMINARY STATEMENT
            2           Lori Wright’s trial testimony on May 5, 2021 made abundantly clear that neither Microsoft nor

            3    Epic heeded the Court’s admonition that “trial is not an opportunity for surprises.” Dkt. 437 at 3. The

            4    Court has already entered an order expressing its expectation that Microsoft would “adequately and

            5    timely produce [relevant] documents in advance of [Ms. Wright’s] deposition[],” and warning that

            6    “fail[ure] to make a sufficient production of relevant documents to both parties” would “weigh . . .

            7    against [her] credibility” and “may warrant the striking of testimony.” Id. at 4 (footnote omitted).

            8    However, Ms. Wright’s documents were not produced to Apple in advance of her deposition or trial

            9    testimony. Apple respectfully submits that an adverse credibility finding is warranted.

          10            Ms. Wright testified in her deposition and confirmed at trial that she has documents in her files

          11     relevant to the issues on which she testified regarding important, disputed issues in this case. These

          12     include, for example, which gaming platforms Microsoft views as being in competition with their Xbox

          13     offerings, and Xbox profit and loss (“P&L”) statements that might have shed light on Ms. Wright’s

          14     unsupported assertion that the Xbox console business is unprofitable. Indeed, Ms. Wright testified that

          15     she searched for and reviewed her documents in anticipation of her deposition to refresh her

          16     recollection about the events she thought she would be asked about. Yet Microsoft intentionally

          17     withheld these documents—both before and after Ms. Wright’s deposition. When Ms. Wright took the

          18     stand, she acknowledged that Microsoft has a large financial incentive to support Epic; yet Apple was

          19     forced to cross-examine her with one arm tied behind its back, without the documents that might have

          20     contradicted her direct testimony. More importantly, the Court was deprived of the “opportunity . . .

          21     to measuredly consider and weigh the relevant evidence.” Dkt. 437 at 3. An adverse credibility finding

          22     as to Ms. Wright’s testimony should therefore be made.

          23                                                BACKGROUND
          24     A.     Epic Belatedly Names Ms. Wright As A Witness
          25            Epic did not disclose Ms. Wright as a witness in its initial disclosures. Dkt. 419-2 Exs. A & B.

          26     It instead listed her for the first time on its March 12, 2021 Tentative Initial Witness List as a witness

          27     who would testify about four topics: (1) “Distribution of software”; (2) “Xbox video game console

          28

Gibson, Dunn &
Crutcher LLP                                                        1
                           APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 5 of 10


            1    business and operations”; (3) “Xbox cloud gaming, including xCloud and Game Pass”; and
            2    (4) “interactions with Apple.” Dkt. 419-2 Ex. C at 9.
            3           Apple had previously served Microsoft with a subpoena (in November 2020), but Microsoft
            4    produced only 79 documents in response. See Dkt. 419-3 ¶ 4 & Ex. A. This included no documents
            5    from Ms. Wright’s email files, and Microsoft also refused to produce several categories of documents.
            6    Id. ¶ 7. At the time, Apple deferred a motion to compel due to Microsoft’s third-party status—unless
            7    and until such a motion became necessary, including if a Microsoft witness were to testify at trial.
            8    Dkt. 419-3 ¶ 4. After Epic identified Ms. Wright as a trial witness, Apple promptly renewed its requests
            9    for Microsoft’s documents. See id. ¶¶ 5–6. Notwithstanding Ms. Wright’s inclusion on the witness
          10     list, Microsoft refused to produce any additional documents, including responsive documents from
          11     Ms. Wright’s custodial files. Id. ¶ 7.
          12     B.     This Court Warns The Failure To Timely Produce Ms. Wright’s Documents Could
                        Result In Sanctions
          13
                        On April 9, 2021, Apple moved to exclude the testimony of Ms. Wright unless she timely
          14
                 produced documents sufficient for a fair cross examination. Dkt. 419. Apple explained that Epic had
          15
                 unfairly placed Apple in a procedural Catch-22 by waiting until after fact discovery closed to disclose
          16
                 Ms. Wright as a testifying witness. Id. at 11.
          17
                        On April 12, 2021, this Court denied Apple’s motion, but it specifically reiterated to Epic,
          18
                 Apple, and the third-party witnesses that “trial is not an opportunity for surprises. Instead, it is an
          19
                 opportunity for the Court to measuredly consider and weigh the relevant evidence to reach a final
          20
                 determination. This dispute presents no exception.” Dkt. 437 at 3. Accordingly, to the extent that
          21
                 Ms. Wright “failed to make a sufficient production of relevant documents to both parties, the Court
          22
                 will weigh such a failure against the credibility of [Ms. Wright]. In other words, the failure to produce
          23
                 relevant documents, including documents relevant to [Ms. Wright], to both parties (here, to Apple) will
          24
                 be factored into [Ms. Wright’s] credibility, and, if necessary, may warrant the striking of testimony.”
          25
                 Id. at 4. The Court admonished Ms. Wright that, “[t]o the extent that [she is] concerned with an adverse
          26
                 credibility determination at the bench trial, [she] should ensure that [she] adequately and timely
          27
                 produce[s] such documents [at least three days] in advance of [her] deposition.” Id. (footnote omitted).
          28

Gibson, Dunn &
Crutcher LLP                                                        2
                           APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR
                          Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 6 of 10


            1    The Court specifically distinguished Microsoft from smaller companies like Yoga Buddhi, noting that
            2    “Microsoft’s prior productions to Apple may not have produced documents, if any, relevant to these
            3    specific individuals.” Id. at n.4. The Court therefore made “no express determination . . . as to the
            4    appropriateness of the additional document requests.” Id.
            5    C.        Despite Ms. Wright’s Deposition Testimony That She Has Relevant Documents,
                           Microsoft Did Not Produce Them
            6
                           Apple deposed Ms. Wright on April 16, 2021. Perry Decl. ¶ 2. At no point after this Court’s
            7
                 April 12 order (let alone at least three days before Ms. Wright’s deposition) did Microsoft produce any
            8
                 additional documents. Id. ¶ 3. This lack of production was no oversight. Ms. Wright prepared for her
            9
                 deposition over two days with at least seven lawyers for Microsoft. Id. Ex. A (deposition transcript) at
          10
                 22:10–23:4; id. Ex. B (trial transcript) at 596:15–23. Before being deposed, she searched her personal
          11
                 files for documents regarding the four topics on which she intended to testify so she could “[r]efresh
          12
                 [her] recollection on” relevant events, including those related to xCloud. Perry Decl. Ex. A at 52:12–
          13
                 53:16; id. Ex. B at 597:2–18. She further testified that her files include at least the following:
          14
                      •    A P&L statement for Xbox, which Ms. Wright said was a basis for her statements about
          15               Microsoft “subsidizing the consoles for the sake of content revenue,” Perry Decl. Ex. A at
                           123:1–2; id. Ex. B at 597:19–22;
          16
                      •    Documents related to Ms. Wright’s interactions with Apple, including internal emails on
          17               xCloud, Perry Decl. at 64:13–15; id. Ex. B at 597:23–5;
          18          •    Notes taken by Ms. Wright’s team at Microsoft about a meeting they had with Apple, Perry
                           Decl. Ex. A at 210:3–10; id. Ex. B at 598:6–21;
          19
                      •    A “lot” of documents related to Xbox cloud gaming, as well as documents related to the
          20               Xbox video game console business and operations, Perry Decl. Ex. A at 62:6–15, 64:3–7,
                           123:17–124:2; id. Ex. B at 597:12–16 (Ms. Wright “of course” has such documents); and
          21
                      •    Perhaps communications relating to Epic, though Ms. Wright testified that no one asked
          22               her to search for such communications, and she did not do so, Perry Decl. Ex. A at 261:13–
                           25; id. Ex. B at 598:22–599:7.
          23
                 Although Ms. Wright possessed these relevant documents, and reviewed some of them for her
          24
                 deposition, she testified that she did not provide them to her attorneys. Perry Decl. Ex. A at 52:12–21;
          25
                 258:20–259:16. Indeed, Ms. Wright testified that certain documents “were shown to me and I did not
          26
                 give them to anyone.” Id. Ex. B at 654:23–24. Nor has Microsoft produced them. Perry Decl. ¶ 3.
          27

          28

Gibson, Dunn &
Crutcher LLP                                                         3
                             APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 7 of 10


            1           Despite not providing Apple with these relevant documents, Ms. Wright testified at trial about
            2    subjects contained within them. For example, Ms. Wright testified about the supposed unprofitability
            3    of Microsoft’s console business (Perry Decl. Ex. B at 551:24–552:13), without providing the P&L
            4    statement from her files that could have substantiated (or disproven) her testimony. She also testified
            5    about Xbox cloud gaming (id. at 565:2–571:8), the Xbox console business (id. at 535:16–542:21,
            6    546:19–548:4, 549:14–551:6, 551:24–552:13), and meetings between Ms. Wright’s team and Apple
            7    (id. at 568:16–569:16, 598:6–21, 602:9–25, 606:16–607:11). These are all subjects of the documents
            8    in her personal files that were requested by Apple, but not produced to Apple before her testimony.
            9    Ms. Wright testified that no one had told her of the consequences of failing to produce documents
          10     relevant to these topics. Id. at 600:7–601:13. Apple notes that counsel for Epic and Microsoft
          11     coordinated at least with respect to scheduling Ms. Wright’s trial testimony; the Court surely expected
          12     that Epic would communicate the substance of the Court’s order to Microsoft. But even after being
          13     apprised of this Court’s order on the stand, Ms. Wright refused to say she would do anything differently;
          14     rather, she would have to “think about” complying with this Court’s clear directive to produce
          15     documents. Id. at 601:14–22.
          16                                                  ARGUMENT
          17            This Court warned Epic, Microsoft, and Ms. Wright that failure to produce “relevant
          18     documents” to Apple at least three days before Ms. Wright’s deposition would result in an adverse
          19     credibility finding or striking her testimony. Dkt. 437 at 4. Such consequences are consistent with
          20     Federal Rule of Civil Procedure 37(c)(1), which prohibits a party that “fails to provide information . . .
          21     as required by Rule 26(a) or (e)” from “us[ing] that information or witness to supply evidence . . . at a
          22     trial, unless the failure was substantially justified or is harmless.” They are also proper exercises of
          23     this Court’s inherent power “to make discovery and evidentiary rulings conducive to the conduct of a
          24     fair and orderly trial.” Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363, 368 (9th
          25     Cir. 1992) (quotation marks and citation omitted).
          26            While Apple’s cross-examination of Ms. Wright at trial was effective (and showed, for
          27     example, her clear bias in favor of Epic and against Apple), that cross-examination was hampered by
          28     Microsoft’s failure to produce her documents to Apple. For example, Ms. Wright testified in her

Gibson, Dunn &
Crutcher LLP                                                          4
                           APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 8 of 10


            1    deposition based on the Xbox P&L that the rules governing the Microsoft Store for Xbox are justified
            2    by Microsoft’s need to “subsidiz[e] the hardware,” but that P&L was never produced to Apple. Perry
            3    Decl. Ex. A at 123:1–124:2, 258:15–25. Despite Microsoft’s position and this Court’s admonition,
            4    Epic still chose to call Ms. Wright, who testified at trial about Microsoft’s hardware subsidies. Id.
            5    Ex. B at 551:24–552:13. Apple has not had an opportunity to review the Xbox P&L. Id. The result is
            6    that neither Apple nor the Court has documentary evidence to confirm or refute Ms. Wright’s
            7    unsubstantiated testimony on this issue. (To be clear, Apple’s position is that it is irrelevant to any
            8    issue in this case whether Microsoft’s console business is profitable, just as it is irrelevant whether
            9    Apple’s App Store is profitable.)
          10            The same is true of many other documents in Ms. Wright’s (but not Apple’s) possession about
          11     topics on which she testified, such as Xbox cloud gaming, the Xbox video game console business and
          12     operations, and Ms. Wright’s interactions with Apple. Perry Decl. Ex. B at 565:2–571:8, 535:16–
          13     542:21, 546:19–548:4, 549:14–551:6, 551:24–552:13, 568:16–569:16, 598:6–21, 602:9–25, 606:16–
          14     607:11. Ms. Wright testified about these issues on direct examination, but Apple could not cross-
          15     examine her with her own documents on the same subject. See, e.g., id. at 599:8–600:6 (Ms. Wright
          16     conceding on cross that she did not look for or produce any documentation regarding a “forum” where
          17     Microsoft Vice President of Gaming Phil Spencer told her that “he had gotten a note from [Tim]
          18     Sweeney” about Apple’s App Store).
          19            Ms. Wright also gave the incredible testimony that the Apple App Store does not compete with
          20     the Microsoft Store for Xbox, and that Xbox is “not competing to try to get players to play on [Xbox]
          21     instead of or in lieu of a mobile operating system platform like . . . iOS.” Perry Decl. Ex. A at 92:6–
          22     24, 96:25–97:4 (deposition testimony); id Ex. B at 549:14–16 (similar trial testimony). She did not,
          23     however, produce any documents supporting her personal view that the iPhone does not compete with
          24     the Xbox. Perry Decl. ¶ 4. And of course, Microsoft’s corporate documents contradict the testimony
          25     Ms. Wright gave in her personal capacity. See DK-5532.012 (“Xbox Live and our cloud gaming
          26     services face competition from various online ecosystems and game streaming services, including those
          27     operated by . . . Apple.”). If Ms. Wright had had documents consistent with her testimony, they should
          28

Gibson, Dunn &
Crutcher LLP                                                       5
                           APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 9 of 10


            1    have been produced in the litigation. Indeed, the Court might reasonably conclude that the non-
            2    production of any such documents indicates that they contradict her testimony.
            3           The Court’s previous order stated that, to the extent Epic violated Rule 26 by failing to identify
            4    Ms. Wright, the violation could be “remedied by providing [Apple] an opportunity for a deposition.”
            5    Dkt. 437 at 3. But a deposition based on documents withheld from opposing counsel is no remedy at
            6    all. See FDIC for Butte Cmty. Bank v. Ching, 2016 WL 8673035, at *4 (E.D. Cal. Oct. 14, 2016)
            7    (recognizing need for adequate document disclosure prior to deposition). This Court appeared to
            8    contemplate the possibility of such unfairness when it contrasted Yoga Buddhi’s document production
            9    with Microsoft’s, which “may not have produced documents, if any, relevant to [Ms. Wright].”
          10     Dkt. 437 at 4 n.4. And that is just what happened: Ms. Wright’s deposition proceeded without Apple
          11     receiving the documents that undergirded her testimony. Even if Microsoft believed (incorrectly) that
          12     it had satisfied its obligations to produce relevant documents from Ms. Wright’s files, Ms. Wright’s
          13     deposition testimony made manifest that it had not.
          14            During Ms. Wright’s testimony, the Court confirmed that Ms. Wright was called in her personal
          15     capacity, not as a Rule 30(b)(6) witness for Microsoft. Perry Decl. Ex. B at 591:7–11. Thus, Apple
          16     was entitled to Ms. Wright’s custodial documents relevant to her “specific[ally].” Dkt. 437 at 4 n.4.
          17     Apple did not receive such documents. None of the 79 documents that Microsoft produced in response
          18     to Apple’s subpoena came from Ms. Wright’s email files, and only two non-email documents
          19     designated Ms. Wright as the custodian. Dkt. 419-3 ¶¶ 4–7. Nevertheless, during redirect counsel for
          20     Epic asked Ms. Wright whether it is “possible that someone may have searched [her] files” and
          21     “produced” documents without her knowledge. Perry Decl. Ex. B at 654:10–20. Ms. Wright answered
          22     in the affirmative on the basis that certain documents “were shown to me, and I did not give them to
          23     anyone.” Id. at 654:23–24. But that has nothing to do with the undisputed fact that neither Ms. Wright
          24     nor Microsoft ever complied with the Court’s order to produce to Apple “relevant documents, including
          25     documents relevant to [Ms. Wright],” such as relevant emails, financial statements, notes, and
          26     communications. Dkt. 437 at 4; see Dkt. 419-3 ¶ 6. To the extent Epic’s counsel implied otherwise in
          27     his questioning, any such implication would be misleading.
          28

Gibson, Dunn &
Crutcher LLP                                                        6
                           APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR
                     Case 4:20-cv-05640-YGR Document 602 Filed 05/06/21 Page 10 of 10


            1           Microsoft’s intentional withholding of relevant documents is not substantially justified. Indeed,
            2    it was on ample notice of the consequences of failing to produce relevant documents to Apple, and it
            3    has chosen to produce nothing. Nor is Microsoft’s failure harmless. The opportunity for Apple to
            4    fairly examine Ms. Wright has passed. See Bauer Bros. LLC v. Nike, Inc., 2012 WL 1570828, at *2
            5    (S.D. Cal. May 3, 2012) (excluding witness testimony where failure to disclose underlying documents
            6    was neither substantially justified nor harmless). The result—as spelled out in this Court’s previous
            7    order—should be to enter an adverse credibility finding as to the entirety of her testimony on direct
            8    and redirect examination by Epic.
            9                                              CONCLUSION
          10            For the foregoing reasons, Apple requests the Court make an adverse credibility finding as to
          11     Ms. Wright.
          12
                 DATED: May 6, 2021                   By      /s/ Jay P. Srinivasan
          13                                                  GIBSON, DUNN & CRUTCHER LLP
          14                                                  Theodore J. Boutrous Jr.
                                                              Richard J. Doren
          15                                                  Daniel G. Swanson
                                                              Mark A. Perry
          16                                                  Veronica S. Lewis
                                                              Cynthia E. Richman
          17
                                                              Jay P. Srinivasan
          18                                                  Ethan D. Dettmer
                                                              Rachel Brass
          19
                                                              Attorneys for Apple Inc.
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                       7
                          APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR
